Citation Nr: 0324502	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  97-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to May 1958.  
He died in December 1996.  The appellant is his widow.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 decision that denied entitlement to DIC 
under the provisions of 38 U.S.C. (U.S.C.A., for purposes of 
this appeal). § 1318.  

In August 2000, the Board remanded the issue to the RO for 
further development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  At the time of the veteran's death on December [redacted], 1996, 
his single service-connected right knee disability was rated 
as 60 percent disabling, effective June 1, 1991; and was in 
receipt of a total disability rating based on individual 
unemployability (TDIU), effective January 1994.  

3.  Pursuant to a May 2000 Board decision, the RO granted 
service connection for left knee disability, and assigned 10 
percent ratings each for degenerative joint disease, and 
status post medial meniscectomy, respectively; this action 
results in a combined disability rating of 80 percent (and 
TDIU) from January 1994.  




CONCLUSION OF LAW

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 has not 
been established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§§ 3.22, 20.1106 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

By way of the January 1999 rating decision, the June 1999 
Statement of the Case, and the April 2001 Supplemental 
Statement of the Case, the RO advised the appellant and her 
representative of the basic laws and regulations governing 
her claim for DIC pursuant to 38 U.S.C.A. § 1318 and the 
bases for the denial of the claim.  Hence, the Board finds 
that they have been given notice of the information and 
evidence needed to substantiate the claim, and, as evidenced 
by the Board's May 2000 remand and the RO's July 2000 letter, 
have been afforded opportunities to submit such information 
and evidence.  Furthermore, via the July 2000 letter, which 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  Pursuant to a May 2000 
Board remand, the RO has sought to obtain all outstanding 
private and VA medical records pertinent to this appeal.  
Significantly, neither the appellant nor her representative 
has identified any existing pertinent evidence that is 
necessary for a fair adjudication of this claim that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

II.  Background

In January 1980, the veteran was admitted to a VA medical 
facility for 11 days where he underwent removal of the medial 
meniscus of the left knee.  This was due to chronic 
degenerative arthritis of the left knee joint with 
degeneration of the medial meniscus and osteochondromalacia 
of the left patella.  His knee was noted to be improving on 
discharge.

Pursuant to an October 1980 Board decision, the RO denied 
entitlement to service connection for a left knee disability 
and granted service connection for a right knee disability 
assigning a 10 percent disability rating, effective from 
January 1980.  

The veteran was seen at a VA medical facility in October 1985 
for bilateral knee complaints.  He was noted at that time to 
be a self-employed carpenter.

According to a July 1987 VA progress note from the orthopedic 
clinic, the veteran was considered a candidate for total 
right knee reconstruction, but factors such as his age, 
weight and diabetes weighed against the procedure.

During a January 1988 VA examination, the veteran complained 
of persistent right knee pain that increased with activity.  
He was diagnosed as having severe degenerative arthritis 
right knee with varus malalignment.

In a February 1988 rating decision, the RO increased the 
veteran's rating for his service-connected right knee 
disability from 10 to 20 percent disabling, effective from 
September 1987.

A September 1988 VA outpatient record notes that the veteran 
still worked in construction.  It also notes that he would be 
a candidate for a total right knee replacement, but wanted to 
be older and/or be willing to give up construction work.

In filing a claim for an increased rating in March 1989, the 
veteran asserted that his right knee disability prevented him 
from following his occupation of house remodeling.

The veteran underwent right knee arthroscopy in March 1989 at 
a VA medical facility.  Follow-up medical records dated in 
March and April 1989 show that he was not yet able to return 
to work.  Specifically, an April 1989 treatment record states 
that the veteran was unable to work for four weeks.  In 
addition, a September 1989 treatment record states that the 
veteran continued to be disabled from heavy labor 
indefinitely.

VA medical records show that the veteran underwent a right 
high tibial osteotomy in October 1989.

A January 1990 VA treatment record contains the veteran's 
complaints of constant right knee pain and notes that he was 
unable to return to work indefinitely as he was disabled 
secondary to right knee osteotomy nonunion.  

The veteran underwent a right total knee replacement at a VA 
medical facility in March 1990.

On file is an April 1990 letter from a VA physician opining 
that the veteran was not able to work at all and that this 
restriction should continue for approximately three months.

The veteran was found by another VA physician in May 1990 to 
be totally disabled due to his right knee disability since 
undergoing a right high tibial osteotomy in November 1989.  
This physician noted that the veteran was to undergo a right 
knee fusion in 8-12 weeks and would be totally disabled for 
at least another 8 months.

The veteran was hospitalized at a VA medical facility for 14 
days in May 1990 for an infected right total knee 
arthroplasty.

In a June 1990 rating decision, the RO assigned the veteran a 
100 percent temporary total rating under 38 C.F.R. § 4.30, 
effective October 30, 1989, and a 100 percent total scheduler 
rating under Diagnostic Code 5055, effective June 1, 1990.  
The veteran's right knee disability was reduced to 30 
percent, effective June 1, 1991.

The veteran was admitted to a VA medical facility with a 
diagnosis of right knee osteomyelitis in July 1991.

In August 1991, the veteran was examined by an orthopedic 
surgeon at VA's referral.  The surgeon relayed the veteran's 
occupational history as including working as a construction 
carpenter for many years following service.  He said that the 
veteran had occasional pain in his knees, but received no 
treatment between 1958 and 1981.  He remarked that the 
veteran developed left knee problems in 1981 resulting in 
surgery, and then returned to work in the construction 
industry.  He said the veteran continued to work in the 
construction field from 1985 to 1989.  He diagnosed the 
veteran as having status post failed valgus osteotomy of the 
right proximate tibia, status post failed total knee 
replacement right, status post rupture of the patellar tendon 
right, status post infection right total knee requiring 
prosthetic removal, suspected low grade infection right knee.  
He added that to the veteran's credit, he was trying to work 
part-time selling real estate, but in his opinion, the 
veteran was essentially totally disabled. 

In an October 1991 rating decision, the RO increased the 
veteran's rating for his right knee disability to 60 percent, 
effective June 1, 1991.

VA outpatient records in 1993 and 1994 show that the veteran 
was treated for arthritis of the left knee.

The veteran filed a claim for a TDIU on January 13, 1994.

In November 1994, the RO requested from the VA medical center 
in Huntington, West Virginia, the veteran's hospitalization 
and outpatient reports from 1982 to 1986.  The VA medical 
center informed the RO in December 1994 that there was no way 
to retrieve these records.

In a February 1995 rating decision, the RO denied the 
veteran's claim for a TDIU.

The veteran underwent an initial consultation with a private 
rheumatologist in July 1995.  The rheumatologist noted that 
the veteran had had musculoskeletal complaints since December 
1988 and that most of his current problems involved the right 
knee, with secondary complaints involving the left knee as 
well as the back, hips and shoulders.  Range of motion of the 
left knee was limited 110 degrees of flexion and normal 
extension.  There was considerable patellofemoral and 
tibiofemoral crepitus.  The rheumatologist opined that the 
veteran's activities of daily living were severely limited on 
account of his musculoskeletal disability.

The veteran complained of left knee pain at a VA rheumatology 
clinic in August 1995.  Tenderness was noted as well as 
decreased range of motion.

VA x-rays taken of the veteran's knees in September 1995 
revealed changes consistent with severe avascular necrosis 
involving the distal right femur and proximal right tibia of 
the right knee and moderately severe degenerative changes 
involving the left knee.

During a hearing before RO personnel in October 1995, the 
veteran testified that while he still carried a real estate 
license and was able to do telephone work, he was not able to 
complete a sales transaction due to his inability to go out 
and function.  He said that the last time he was able to do a 
listing or a contract was back in 1993.

VA general examination in November 1995 revealed that the 
veteran had total loss of normal function and control of the 
right knee 

VA outpatient records in 1995 reflect the veteran's 
continuing complaints of musculoskeletal pain, to include the 
knees.

In March 1996, the RO granted the veteran's clam for a TDIU, 
effective January 13, 1994.

The veteran died on December [redacted], 1996.

In January 1997, the appellant filed a claim for DIC 
benefits.

Pursuant to a May 2000 Board decision, the RO granted service 
connection for a left knee disability as secondary to the 
veteran's service-connected right knee disability for 
purposes of accrued benefits.  Separate 10 percent ratings 
were assigned for degenerative joint disease, left knee, and 
for status left post medial menisectomy, effective January 
13, 1994.

III.  Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service- connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2002). If the veteran's death is not determined to be 
service connected, a surviving spouse may still be entitled 
to benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service- 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the  
veteran's separation from service.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The claim currently on appeal was the subject of Chairman's 
Memorandum imposing a stay on adjudication for DIC under 
38 U.S.C.A. § 1318.  During the pendency of the appeal, 
questions regarding the interpretation of the law and 
implementing regulations governing DIC claims have since been 
resolved and subsequently, the stay on adjudication of such 
claims, with limited exceptions, has been lifted.  

In this regard, interpreting 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), the United States Court of Appeals for 
Veterans Claims (the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  See Green v. Brown, 10 Vet. App. 
111, 118-19 (1997).  In such cases, the claimant must set 
forth the alleged basis for the veteran's entitlement to a 
total disability rating for the 10 years immediately 
preceding his death.  See Cole v. West, 13 Vet. App. 268, 278 
(1999). 

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v.  
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001)  
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.   
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.   
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-80.

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.  At the time of the veteran's death in 
December 1996, he was rated 60 percent disabled for his 
service-connected right knee disability, effective from June 
1991.  He also was in receipt of a TDIU, effective January 
1994.  Subsequent to the veteran's death, in May 2000, the 
determined that service connection for left knee joint 
disease and status post menisectomy, left knee, was 
warranted, for accrued benefits purpose.  Thereafter, the RO 
implemented the grants of service connection, and assigned 
each left knee disability a 10 percent rating, from January 
1994 to the date of the veteran's death.  This action raised 
the veteran's combined disability rating from January 1994 to 
the date of his death to 80 percent.

Clearly, none of the veteran's disabilities was rated as 100 
percent disabling at any time prior to his death.  Although 
the veteran was in receipt of TDIU at the time of death 
(initially awarded on the basis of his right knee 
disability), the effective date of January 13, 1994, fails to 
meet the requisite 10-year rating requirement preceding his 
December 1996 death.  During the veteran's lifetime, he did 
not challenge the assigned effective date for his TDIU.  

Moreover, in this case, the appellant does not claim 
entitlement to DIC under 38 U.S.C.A. § 1318 based on the 
submission of new and material evidence to reopen a 
previously final VA decision, or argue that, but for the 
receipt of military retired or retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death or was continuously rated totally 
disabling by a schedular or unemployability rating from the 
date of the veteran's discharge.  The appellant also has not 
raised a claim of CUE in a final rating decision, pursuant to 
38 C.F.R. § 3.105(a).  See also Fugo v. Brown, 6 Vet. App. 40 
(1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) 
(emphasizing the pleading requirements for raising, and 
burden of proof for establishing, a CUE claim).  In this 
case, the appellant has not asserted, nor does the record 
show that the law or facts, extant at the time, were 
incorrectly applied.  Finally, to the extent that the 
appellant may argue that a 100 disability rating or TDIU 
should have been awarded for at least 10 years prior to the 
veteran's death, such argument is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration.  See NOVA II, 314 F. 3d 1379-80.

Thus, there is nothing to change the fact that, the veteran, 
who died approximately 38 years after his discharge from 
service (rendering inapplicable the 5-year provision) had no 
service-connected disability rated as totally disabling for 
at least 10 years prior to his death.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In making this determination, the Board notes that the RO 
received the appellant's claim for DIC benefits in January 
1997.  Much of the evolution of analysis for 38 U.S.C.A. § 
1318 claims occurred after receipt of her claim.  Generally, 
where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the law or regulation is more 
favorable, the retroactive reach of that law or regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change (unless the law or regulation 
specifically provides otherwise).  The Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See also, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); VAOPGCPREC 
3-2000 (2000). 

However, in this case, the Board finds that this general rule 
is not for application.  As discussed above, the Federal 
Circuit found that VA's actions in amending the regulations 
in question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable.

As noted above, with respect to an issue such as this one, 
where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis, 6 Vet. App. at 430.  Accordingly, the 
claim for DIC under 38 U.S.C.A. § 1318 must be denied.




ORDER

DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

